Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION
      This Office Action is in response to the papers filed on 28 December 2021.

    PRIORITY
Claim 37 recites simultaneous treatment with mechanical size reduction and heat. Provisional Applications 61/662339, 61623907 and 61623881 do not provide support for the claimed pretreatment steps performed simultaneously. The claim limitation has priority to 13/686,477 (filing date 27 November 2012) of which the instant application is a continuation in part. It is noted the Provisional Applications do not provide support for PSIG, as recited in claim 45.

CLAIMS UNDER EXAMINATION
           Claims 31-50 are pending and have been examined on their merits.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 49-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 49 recites “the solid particles” are hydrolyzed with an acid. Steps ii), iii), iv) of claim 31 each recite “solid particles”. It is unclear which solid particles at which step are hydrolyzed with an acid. Appropriate correction is required. For the purposes of examination, solid particles from any step can be treated with an acid. Claim 50 is included in this rejection because it depends from claim 49.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 31-36 and 38-50 are rejected under 35 U.S.C. 103 as being unpatentable over Hennessy et al. (Process For Concentrated Biomass Saccharification. Patent 7807419 2010) as evidenced by Cambridge Dictionary (definition of cut), Dictionary.com (definition of blender) and Merriam Webster (definition of shear) and Convert Units (conversion of kPa to psig units).

Hennessy et al. teach a method of processing a pretreated biomass to obtain high concentrations of fermentable sugars (Abstract). The art teaches pretreatment methods are used to make the carbohydrate polymers of lignocellulosic materials more readily amenable to saccharification enzymes (column 1, lines 33-34). The biomass may be any lignocellulosic material (column 3, lines 27-30). Therefore the art teaches a biomass composition comprising lignocellulose. Hennessy teaches (column 4, lines 38-46):
In the present process, any pretreated biomass may be used. Biomass may be pretreated by any method known to one skilled in the art such as with acid, base, organosolvent, oxidizing agent, or other chemicals. Also, biomass may be pretreated with one or more chemicals in combination with steam, or with steam alone. Pretreatment may also include mechanical disruption such as by crushing, grinding, or chopping as well as application of other disrupting physical energies such as ultrasound or microwaves. In addition, non-pretreated biomass may be used, but more suitable is the use of biomass that has been pretreated to enhance subsequent saccharification.


The art teaches using pretreated biomass “to enhance subsequent saccharification” (column 4, lines 49-50). Therefore Hennessy suggests pretreatment with chemicals such as acids prior to saccharification. Because steam is water in gas phase, Examiner interprets “steam” (as recited supra) to read on hydration. 
Examiner notes Hennessy discloses the following (column 5, lines 38-47):
In the present process, pretreated biomass loaded into the reactor may be already in the form of a mixable slurry, or if it has a solids content that makes it not mixable, then liquid is included to the point of making it a mixable slurry. Biomass that may be in an initial form as a mixable slurry may include, for example, stillage or biomass pretreated in a process that uses a high liquid component. For biomass that is not in mixable slurry form, liquid may be added prior to loading, or the biomass may be loaded into a reactor that is preloaded with a liquid. The liquid may be water…
The art teaches the pretreated biomass may be contacted with a liquid which may be water (hence, an aqueous medium). Contacting a biomass with water is interpreted to be hydration of said biomass. 
Hennessy teaches the particle size of the non-soluble biomass is repeatedly reduced by multiple applications of mechanical force, including grinding and sheering (column 8, lines 40-42). The particle size may be reduced prior to initial production of a slurry for saccharification, prior to addition of pretreated biomass to an existing saccharifying slurry, and/or during saccharification of a slurry (column 8, lines 44-47).  
Reduction of particle size significantly reduces reaction time and increases yield (column 8, lines 33-35). The art teaches the use of a milled pretreated biomass reduced in size to about 1mm (column 18, lines 10-15). Milling is interpreted to be a mechanical size reduction to produce particles less than 10 mm in size. As evidenced by Cambridge Dictionary, cut means “to break the surface of something, or to divide or make something smaller, using a sharp tool, especially a knife”. Because milling makes biomass smaller, it is interpreted to read on cutting.
Examiner notes the art teaches (column 3, lines 7-11):
The size reduction steps that are included in the saccharification process promote an increased rate of reaction of cellulose and/or hemicellulose with saccharifying enzymes, allowing for rapid liquefaction of the pretreated wet solid biomass and use of this low cost reactor.

Therefore the art is interpreted to teach size reduction is performed on wet biomass. The reference also discloses the following:

For example, a chopping blade or high-speed disperser may be immersed in the saccharifying slurry to reduce particle size. Also the size of the incoming pretreated biomass may be reduced by passing through a grinder or disk refiner. In one embodiment, a recycle loop with an incorporated in-line grinder is attached to the biomass reactor such that particles are reduced in size as slurry enters the loop, passes through the grinder, and then re-enters the reactor (column 8, lines 44-55).


Therefore the art discloses the size of pretreated biomass can be reduced as it enters the bioreactor. As set forth above, the art teaches biomass is added to a liquid that is water. Therefore Hennessy suggests size reduction of a biomass that is already wet. Further, the art teaches the biomass is treated with steam at 145°Celsius (heat) for either 10 or 20 minutes (i.e. Example 1). 

The art teaches hydrolysis and fermentation by a microorganism (Abstract; column 10, lines 16-27). The art teaches production of desired target chemicals produced by fermentation, including alcohols (column 10, lines 1-15).

While the prior art suggests performing each of the claimed pretreatment steps prior to fermentation, the art does not do so with sufficient specificity to anticipate claim 31.
It would have been obvious to the person of ordinary skill in the art at the time of the invention was made to practice a method of producing a fermentation end-product using the claimed steps. The person of ordinary skill in the art would have been motivated to do so because KSR Rationale A indicates that it is scientifically rational to combine prior art elements according to known methods to yield predictable results, when all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable. In the instant case, Hennessey teaches pretreating a lignocellulosic biomass prior to fermentation using multiple processes. The art teaches heating, mechanical size reduction, heating, steam explosion and hydrolysis prior to fermentation. Motivation to do so is provided by Hennessey, who teaches pretreatment methods are used to make the carbohydrate polymers of lignocellulosic materials more readily amenable to saccharification enzymes. One would have had a reasonable expectation of success since the prior art teaches more than one pretreatment can be used prior to fermentation. While the prior art does not explicitly teach the order recited in claim 31, MPEP 22144.04 teaches selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.

MPEP 2144.04

Changes in Sequence of Adding Ingredients

Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).

Therefore claim 31 is rendered obvious as claimed (claim 31).

Hennessey teaches the use of a milled pretreated biomass reduced in size to about 1mm (hence, less than 1.5 mm) (column 18, lines 10-15). Therefore claim 32 is included in this rejection (claim 32). Examiner notes 1mm reads on the range recited in claim 33. Therefore claim 33 is included in this rejection (claim 33).
As set forth above, cut means “to break the surface of something, or to divide or make something smaller, using a sharp tool, especially a knife”. Because milling makes biomass smaller, it is interpreted to read on cutting. Therefore claim 34 is included in this rejection (claim 34).
Hennessy suggests the use of a blender as a mechanical particle size reduction mechanism (column 8, line 41). A blender is defined as an electric grinding and mixing appliance, consisting of a container with propeller like blades at the bottom that are whirled by a high-speed motor (Dictionary.com). Blades that whirl are broadly interpreted to rotate. Therefore a blender is broadly interpreted to be a rotating cutter. Claim 35 is included in this rejection (claim 35).
As evidenced by Merriam Webster, shear is defined as to cut or clip, from someone or something. Because milling makes biomass smaller, it is interpreted to read on cutting. Therefore claim 36 is included in this rejection (claim 36).
The art teaches a reaction comprising de-ionized water, pretreated biomass to which phosphoric acid is added (column 19, lines 30-35), This is interpreted to read on an acidic (phosphoric acid) aqueous (de-ionized water) medium. Therefore claim 38 is included in this rejection (claim 38). 
In Example 8, the art teaches adding 17% phosphoric acid when 17% biomass added to a reactor (column 24, lines 18-24). While the art does not explicitly teach the concentration range recited in claim 32, the art discloses adding acid in an amount to achieve the desired pH (column 6, lines 4-16). The skilled artisan would optimize the amount of enzyme added to achieve the desired ph. Therefore claim 39 is included in this rejection (claims 39). 
Phosphoric acid, as taught by Hennessy, reads on claim 40. Therefore claim 40 is included in this rejection (claim 40).
Because the claimed method is rendered obvious by the teachings of the prior art, the pretreatment step would be expected to produce saccharide polymers comprising oligosaccharides. Therefore claim 41 is included in this rejection (claim 41).
The instant specification identifies heating from about 100°Celsius to about 250°Celsius at about 1 minute to about 60 minutes is sufficient to produce C5 monosaccharides and/or disaccharides (hence, saccharide polymers) ([0011]). Because the art heats at a temperature of 145°Celsius (between about 100°Celsius to about 250°Celsius) for 10 or 20 minutes (between about 1 minute to about 60 minutes), the art must produce a first population of saccharide polymers comprising disaccharides as recited in claim 12. Therefore claim 42 is included in this rejection (claim 42). 
Because the claimed method is rendered obvious by the teachings of the prior art, the pretreatment step would be expected to produce polymers with the residues recited in claim 43. Therefore claim 43 is included in this rejection (claim 43).
The art heats at a temperature of 145°Celsius (supra; between about 100°Celsius to about 250°Celsius). Therefore claim 34 is included in this rejection (claim 44).

Hennessey teaches the use of a reactor that provides steam pressure (see column 15, lines 1-10). The art teaches the reactor is equipped with a steam jacket capable of heating to approximately 177°C. (862 kPa)(same cited section). As evidenced by Convert Units, 862 kPA is equivalent to 125.023 pounds-force per square inch. This reads on the range recited in claim 45. Therefore claim 45 is included in this rejection (claim 45).

The art teaches saccharification (hence, hydrolysis) is performed by treating with enzymes (column 3, lines 4-5; column 4, lines 1-8). Therefore claim 46 is included in this rejection (claim 46). 

The art teaches celluloses and hemicelluloses may be used in the disclosed method (column 6, lines 54-56). Therefore claim 47 is included in this rejection (claim 47). 

Hennessy teaches enzymes can be added to reactions at 10mg of protein per gram of biomass (hence, 1%). Therefore claim 48 is included in this rejection (claim 48).

As set forth above, Hennessy teaches a reaction comprising de-ionized water, pretreated biomass to which phosphoric acid is added (column 19, lines 30-35), This is interpreted to read on an acidic (phosphoric acid) treatment. Because the art teachers the lignocellulosic biomass is treated (hence, hydrolyzed) with an acid, it would be expected to produce a second population of saccharide plyers as recited in claim 49. Therefore claim 49 is included in this rejection (claim 49). 

Because claim 49 is rendered obvious, the second population of saccharide polymers would comprise glucose residues. Therefore claim 50 is included in this rejection (claim 50).

Therefore Applicant’s Invention is rendered obvious as claimed.



Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Hennessy et al. as set forth in the rejection of claim 31 above, and further in view of Medoff et al. (Processing biomass. WO 2008/073186) as evidenced by Oxford Lexico Dictionary (definition: concurrent).

Claim 31 is rejected on the grounds set forth above. The teachings of Hennessy are reiterated. As set forth above, the art teaches size reduction and heating of a hydrated biomass. 

While the art discloses size reduction and heating of a hydrated biomass can be performed prior to fermentation, the art is silent as to whether these steps can be performed simultaneously (claim 37). The 

Medoff teaches a method of processing biomass (page 1, first sentence of Summary). The biomass may be lignocellulosic (page 1, first paragraph of Summary). It is noted the biomass feedstock may be “corn cobs” (page 4, second paragraph). Medoff teaches the disclosed methods provide materials that can be more readily utilized by a variety of microorganisms to produce useful products, including alcohols (last line of page 1 through line 2 of page 2).  Medoff discloses the use of steam explosion to pretreat biomass feed stock (page 3, third paragraph). The art teaches one or more dimensions of individual pieces of biomass is performed by shearing, cutting or grinding (page 2, paragraph 4). The art teaches shearing and steam explosion may be performed “concurrently”. As evidenced by Oxford Lexico Dictionary, “concurrent” means “existing, happening or done at the same time”.  The art teaches passing sheared material through one or more screens having an average opening size of 1.59 mm or less (page 20, second full paragraph). The art teaches repeatedly passing sheared material through screens, wherein each screen has a smaller opening size less than the previous screen (same cited section). This is interpreted to mean particles with a size less than 1.5 mm can be produced. It is of note the art teaches sheared and steam exploded materials are hydrolyzed. Therefore hydrolysis occurs after shearing and steam explosion (page 83, second to last paragraph). The art teaches fermentation to produce said products (page 83, second paragraph).

It would have been obvious to combine the teachings of Hennessey and Medoff by performing heating of the hydrated biomass and mechanical size reduction at the same time. One would have been motivated to do so since Medoff teaches heating (i.e. by steam) and mechanical size reduction can be performed concurrently. KSR Rationale A indicates that it is scientifically rational to combine prior art elements according to known methods to yield predictable results, when all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable. One would have had a reasonable expectation of success since Medoff teaches these two steps can be performed at the same time to prepare biomass for hydrolysis. One would have expected similar results since both references treat biomass, such as corn, to produce alcohol using fermentation. Therefore claim 37 is rendered obvious (claim 37).

Therefore Applicant’s Invention is rendered obvious as claimed.

			Conclusion	

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-8439.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					

	/NATALIE M MOSS/           Examiner, Art Unit 1653